
		112th CONGRESS
		1st Session
		H.J. RES. 66
		In the Senate of the United
	 States,
		
			September 15, 2011.
		
		Amendment:
		That the resolution from the House of
		Representatives (H.J. Res. 66) entitled Joint resolution approving the
		renewal of import restrictions contained in the Burmese Freedom and Democracy
		Act of 2003. , do pass with the following
		Strike all after
	 the resolving clause and insert the
	 following:
				ARenewal of import
		restrictions under Burmese Freedom and Democracy Act of 2003
					1.Renewal of import
		restrictions under Burmese Freedom and Democracy Act of 2003
						(a)In
		generalCongress approves the renewal of the import restrictions
		contained in section 3(a)(1) and section 3A (b)(1) and (c)(1) of the Burmese
		Freedom and Democracy Act of 2003.
						(b)Rule of
		constructionThis division shall be deemed to be a renewal
		resolution for purposes of section 9 of the Burmese Freedom and
		Democracy Act of 2003.
						2.Effective
		dateThis division shall take
		effect on the date of the enactment of this joint resolution or July 26, 2011,
		whichever occurs earlier.
					BSupplemental
		Appropriations
					The following sums are appropriated, out of
	 any money in the Treasury not otherwise appropriated, to provide emergency
	 supplemental appropriations for disaster relief for the fiscal year ending
	 September 30, 2011, and for other purposes,
	 namely:
					I
						DEPARTMENT OF
	 AGRICULTURE
						Farm service
	 agency
						EMERGENCY
	 CONSERVATION PROGRAMFor
	 Emergency Conservation Program for expenses resulting from a
	 major disaster designation pursuant to the Robert T. Stafford Disaster Relief
	 and Emergency Assistance Act (42 U.S.C. 5122(2)), $78,000,000, to remain
	 available until expended: 
	 Provided, That the amount in this
	 paragraph shall not become available for obligation until October 1, 2011: 
	 Provided further, That such amount is
	 designated by Congress as being for disaster relief pursuant to section
	 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985
	 (Public Law 99–177), as amended.
						EMERGENCY
	 FOREST RESTORATION PROGRAMFor
	 Emergency Forest Restoration Program, for expenses resulting
	 from a major disaster designation pursuant to the Robert T. Stafford Disaster
	 Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), $49,000,000, to remain
	 available until expended: 
	 Provided, That the amount in this
	 paragraph shall not become available for obligation until October 1, 2011: 
	 Provided further, That such amount is
	 designated by Congress as being for disaster relief pursuant to section
	 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1958
	 (Public Law 99–177), as amended.
						Natural resources conservation
	 service
						EMERGENCY
	 WATERSHED PROTECTION PROGRAMFor Emergency Watershed Protection
	 Program for expenses resulting from a major disaster designation
	 pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act
	 (42 U.S.C. 5122(2)), $139,000,000, to remain available until expended: 
	 Provided, That the amount in this
	 paragraph shall not become available for obligation until October 1, 2011: 
	 Provided further, That such amount is
	 designated by Congress as being for disaster relief pursuant to section
	 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985
	 (Public Law 99–177), as amended.
						II
						DEPARTMENT OF
	 COMMERCE
						Economic development
	 administration
						ECONOMIC
	 DEVELOPMENT ASSISTANCE PROGRAMSFor an additional amount for Economic
	 Development Assistance Programs for expenses related to disaster
	 relief, long-term recovery, and restoration of infrastructure in areas that
	 received a major disaster designation in 2011 pursuant to the Robert T.
	 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)),
	 $135,000,000, to remain available until expended: 
	 Provided, That the amount in this
	 paragraph shall not become available for obligation until October 1, 2011: 
	 Provided further, That such amount is
	 designated by Congress as being for disaster relief pursuant to section
	 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985
	 (Public Law 99–177), as amended.
						IIIDEPARTMENT OF DEFENSE—CIVIL
						DEPARTMENT OF THE
	 ARMY
						Corps of
	 engineers—Civil
						MISSISSIPPI RIVER AND
	 TRIBUTARIESFor an additional
	 amount for Mississippi River and Tributaries for expenses
	 resulting from a major disaster designation pursuant to the Robert T. Stafford
	 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), $890,177,300,
	 to remain available until expended for repair of damages to Federal projects: 
	 Provided, That the amount in this
	 paragraph shall not become available for obligation until October 1, 2011: 
	 Provided further, That the Assistant
	 Secretary of the Army for Civil Works shall provide a monthly report to the
	 Committees on Appropriations of the House of Representatives and the Senate
	 detailing the allocation and obligation of these funds, beginning not later
	 than 60 days after enactment of this Act: 
	 Provided further, That each amount in
	 this paragraph is designated by Congress as being for disaster relief pursuant
	 to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control
	 Act of 1985 (Public Law 99–177), as amended.
						OPERATION
	 AND MAINTENANCEFor an
	 additional amount for Operation and Maintenance, $60,000,000, to
	 remain available until expended to dredge navigation channels and repair damage
	 to Corps projects nationwide related to natural disasters: 
	 Provided, That the Assistant Secretary
	 of the Army for Civil Works shall provide a monthly report to the Committees on
	 Appropriations of the House of Representatives and the Senate detailing the
	 allocation and obligation of these funds, beginning not later than 60 days
	 after enactment of this Act: 
	 Provided further, That the amount in
	 this paragraph is designated by Congress as being for an emergency requirement
	 pursuant to section 3(c)(1) of H. Res. 5 (112th Congress) and to section 403(a)
	 of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget
	 for fiscal year 2010.
						For an additional amount for
	 Operation and Maintenance for expenses resulting from a major
	 disaster designation pursuant to the Robert T. Stafford Disaster Relief and
	 Emergency Assistance Act (42 U.S.C. 5122(2)) to dredge navigation channels and
	 repair damage to Corps projects nationwide related to natural disasters,
	 $88,003,700, to remain available until expended: 
	 Provided, That the amount in this
	 paragraph shall not become available for obligation until October 1, 2011: 
	 Provided further, That the Assistant
	 Secretary of the Army for Civil Works shall provide a monthly report to the
	 Committees on Appropriations of the House of Representatives and the Senate
	 detailing the allocation and obligation of these funds, beginning not later
	 than 60 days after enactment of this Act: 
	 Provided further, That each amount in
	 this paragraph is designated by Congress as being for disaster relief pursuant
	 to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control
	 Act of 1985 (Public Law 99–177), as amended.
						FLOOD
	 CONTROL AND COASTAL EMERGENCIESFor an additional amount for Flood
	 Control and Coastal Emergencies, as authorized by section 5 of the Act
	 of August 18, 1941 (33 U.S.C. 701n), for necessary expenses to prepare for
	 flood, hurricane and other natural disasters and support emergency operations,
	 repair and other activities in response to recent natural disasters as
	 authorized by law, $244,000,000, to remain available until expended: 
	 Provided, That the Assistant Secretary
	 of the Army for Civil Works shall provide a monthly report to the Committees on
	 Appropriations of the House of Representatives and the Senate detailing the
	 allocation and obligation of these funds, beginning not later than 60 days
	 after enactment of this Act: 
	 Provided further, That the amount in
	 this paragraph is designated by Congress as being for an emergency requirement
	 pursuant to section 3(c)(1) of H. Res. 5 (112th Congress) and to section 403(a)
	 of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget
	 for fiscal year 2010.For an
	 additional amount for Flood Control and Coastal Emergencies, for
	 expenses resulting from a major disaster designation pursuant to the Robert T.
	 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)) and
	 as authorized by section 5 of the Act of August 18, 1941 (33 U.S.C. 701n), for
	 necessary expenses to prepare for flood, hurricane and other natural disasters
	 and support emergency operations, repair and other activities in response to
	 recent natural disasters as authorized by law, $66,387,000, to remain available
	 until expended: 
	 Provided, That the amount in this
	 paragraph shall not become available for obligation until October 1, 2011: 
	 Provided further, That the Assistant
	 Secretary of the Army for Civil Works shall provide a monthly report to the
	 Committees on Appropriations of the House of Representatives and the Senate
	 detailing the allocation and obligation of these funds, beginning not later
	 than 60 days after enactment of this Act: 
	 Provided further, That each amount in
	 this paragraph is designated by Congress as being for disaster relief pursuant
	 to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control
	 Act of 1985 (Public Law 99–177), as amended.
						IV
						DEPARTMENT OF HOMELAND
	 SECURITY
						Federal emergency management
	 agency
						DISASTER
	 RELIEFFor an additional
	 amount for Disaster Relief, $500,000,000, to remain available
	 until expended: 
	 Provided, That the amount in this
	 paragraph is designated by Congress as being for an emergency requirement
	 pursuant to section 3(c)(1) of H. Res. 5 (112th Congress) and to section 403(a)
	 of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget
	 for fiscal year 2010.
						For an additional amount for the “Disaster
	 Relief” for expenses resulting from a major disaster designation pursuant to
	 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
	 5122(2)), $4,600,000,000, to remain available until expended: 
	 Provided, That the amount in this
	 paragraph shall not become available for obligation until October 1, 2011: 
	 Provided further, That such amount is
	 designated by Congress as being for disaster relief pursuant to section
	 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985
	 (Public Law 99–177), as amended. This Act may be cited as the ‘‘Emergency Supplemental Disaster Relief Appropriations
	 Resolution, 2011”.
						V
						DEPARTMENT OF HOUSING AND URBAN
	 DEVELOPMENT
						Community planning and
	 development
						COMMUNITY
	 DEVELOPMENT FUNDFor an
	 additional amount for the Community Development Fund, for
	 necessary expenses related to disaster relief, long-term recovery, and
	 restoration of infrastructure, housing, and economic revitalization resulting
	 from a major disaster designation pursuant to the Robert T. Stafford Disaster
	 Relief and Emergency Assistance Act (42 U.S.C. 5122(2)) in 2011, $100,000,000,
	 to remain available until expended, for activities authorized under title I of
	 the Housing and Community Development Act of 1974 (Public Law 93–383): 
	 Provided, That the amount in this
	 paragraph shall not become available for obligation until October 1, 2011: 
	 Provided further, That such amount is
	 designated by Congress as being for disaster relief pursuant to section
	 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985
	 (Public Law 99–177), as amended: 
	 Provided further, That funds shall be
	 awarded directly to the State or unit of general local government at the
	 discretion of the Secretary: 
	 Provided further, That prior to the
	 obligation of funds a grantee shall submit a plan to the Secretary detailing
	 the proposed use of all funds, including criteria for eligibility and how the
	 use of these funds will address long-term recovery and restoration of
	 infrastructure: 
	 Provided further, That funds provided
	 under this heading may be used by a State or locality as a matching
	 requirement, share, or contribution for any other Federal program: 
	 Provided further, That such funds may
	 not be used for activities reimbursable by, or for which funds are made
	 available by, the Federal Emergency Management Agency or the Army Corps of
	 Engineers: 
	 Provided further, That funds allocated
	 under this heading shall not adversely affect the amount of any formula
	 assistance received by a State or subdivision thereof under the Community
	 Development Fund: 
	 Provided further, That a State or
	 subdivision thereof may use up to 5 percent of its allocation for
	 administrative costs: 
	 Provided further, That in administering
	 the funds under this heading, the Secretary of Housing and Urban Development
	 may waive, or specify alternative requirements for, any provision of any
	 statute or regulation that the Secretary administers in connection with the
	 obligation by the Secretary or the use by the recipient of these funds or
	 guarantees (except for requirements related to fair housing, nondiscrimination,
	 labor standards, and the environment), upon a request by a State or subdivision
	 thereof explaining why such waiver is required to facilitate the use of such
	 funds or guarantees, if the Secretary finds that such waiver would not be
	 inconsistent with the overall purpose of title I of the Housing and Community
	 Development Act of 1974: 
	 Provided further, That the Secretary
	 shall publish in the Federal Register any waiver of any statute or regulation
	 that the Secretary administers pursuant to title I of the Housing and Community
	 Development Act of 1974 no later than 5 days before the effective date of such
	 waiver.
							This division may be cited as the
		Emergency Supplemental Disaster Relief
		Appropriations Resolution, 2011.
							
	
		
			
			Secretary
		
	
	
	